                          Case
 AO 245C (Rey. 02/18) Amended     2:15-cr-00198-CB
                              Judgment in a Criminal Case                                              Document 87 Filed 12/11/18 Page 1 ofIdentify
                                                                                                                                    (NOTE:   4 Changes with Asterisks (*))
             ,-;,     Sheet 1                     '


                                                                                        UNITED STATES DISTRICT COURT
                                                                                             Western District of Pennsylvania
                                  UNITED STATES OF AMERICA                   )                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                    )
                                                                             )                                      Case Number: 15-198
                            Andrey Ghinkul                                   )
                                                                                                                    USM Number: 37861068
                                                                             )
 Date of Original Judgment: _1_2_1_61_2_0~18_ _ _ _~ - - )                                                          Thomas Livingston
                                           (Or Date ofLast Amended Judgment)                                        Defendant's Attorney
                                                                             )
 Reason for Amendment:
                                                                             )
 D Correction of Sentence on Remand (18 U.S.C. 3742(£)(1) and (2))                                                  D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
 D Reduction of Sentence for Changed Circumstanc~s (Fed. R. Crim.            )                                      D   Modification of Imposed Term of Imprisonment for Extraordinary and
   P. 35(b))                                                                 )                                          Compelling Reasons (18 U.S.C. § 3582(c)(l))
                                                                             )                                      D
 D Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                                                  Modification oflmposed Term oflmprisonment for Retroactive Amendment(s)
                                                                             )                                          to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 @ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                             )
                                                                             )
                                                                                                                    D   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                                                        D 18 U.S.C. § 3559(c)(7)
                                                                             )
                                                                                                                    D   Modification of Restitution Order (18 U.S.C. § 3664)

 THE DEFENDANT:
 @ pleaded guilty to count(s) _ 1 , ' - - - 4 - - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - -
 D pleaded nolo contendere to count(s)
            which was accepted by the court.
 D was found guilty on count(s)
            after a plea of not guilty.
 The defendant is adjudicated guilty of these offenses:
 Title & Section                                                       Nature of Offense
1/;).~:·Q~~:~'3;: ·
                                            ''•fW":"fC.''"'"'Vf:ffi




   18 USC § 1030(a)(5)(A),                                                Damaging a computer                                                            12/~ 6/2011                   4
:;''-'f\'Jff)(:.'   ,:;r~> "·.··--,:~::rvz,;,-.:rni;::----·
~; §;~:030(d§(41(B )tiJl!~ 2 •
L!., "., ,_,',;/,</~'.?,   ,,,.\>;~;,L.,.. ;,s,AJ.':f>.,_ ·   ~- :;,;/hl;/;/hl,:L::.'         ~                                    ,.,.,       ' :. ,:
        The defendant is sentenced as provided in pages 2 through _ _ _4 ___ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D          The defendant has been found not guilty on count(s)
 [Yf'       Count(s)                   2, 3, 5, 6, 7, 8, 9                                    •   is    ~ are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenaant must notify the court and United States attorney of material clianges in econ.om1c circumstances.
                                                                                  12/11/2018
                                                                                                                    Date of Imposition of Judgment




                                                                                                                    ~      hy Bissoon, District Judge
                                                                                                                    Name and Title of J:Udge
                                                                                                                     12/11/2018
                                                                                                                    Date
                        CaseJudgment
AO 245C (Rev. 02/18) Amended      2:15-cr-00198-CB
                                        in a Criminal Case    Document 87 Filed 12/11/18 Page 2 of 4
          -·"'       Sheet 2-:-_lmprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                    Judgment - Page       2       of          4
DEFENDANT: Andrey Ghinkul
CASE.NUMBER: 15-198

                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
time served.




D      The court makes the following recommendations to the Bureau of Prisons:




D      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:

       •       at                                 D    a.m.      D     p.m.     on

       •       as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D       before 2 p.m. on

       D       as notified by the United States Marshal.

       D       as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                          to

at                                                     with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL



                                                                           By---------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case
 AO 245C (Rev. 02/18) Amended      2:15-cr-00198-CB
                                Judgment in a Criminal Case       Document 87 Filed 12/11/18 Page 3 of 4
                      Sheet 5 - Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks(*))
                                                                                                             Judgment - Page      3       of          4
DEFENDANT: Andrey Ghinkul
CASE NUMBER: 15-198
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                   JVTA Assessment*
                                                                         '          Fine                           Restitution
TOTALS              $ 200.00                    $                               $                                $ 3,508,600.00



D     The determination of restitution is deferred until
                                                         ----
                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

51'   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
                                                     l



      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664l1), all nonfederal victims must be paid
      before the United States is paid.




TOTALS                              $          3,508,600.00                         $         3,508,600.00
                                        -----'----'----


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(h All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[!I   The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      li1   the interest requirement is waived for         D    fine         ~ restitution.
      D     the interest requirement for the    D        fine     D    restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.                                                             .
                         Case
AO 245C (Rev. 02/18) Amended      2:15-cr-00198-CB
                               Judgment in a Criminal Case       Document 87 Filed 12/11/18 Page 4 of 4                         ,,
                     Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment - Page       4      of         4
DEFENDANT: Andrey Ghinkul
CASE NUMBER: 15-198

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     D Lump sum payment of$           - - - - - - - due immediately, balance due

             • ·not later than·----------'
                                                                    or
             D in accordance .with D C, D, E, or •           •             D Fbelow; or
B     D Payment to begin immediately (may be combined with               D C,        •    D, or   •   F below); or

C     D Payment in equal - ~ - - - (e.g., weekly, monthly, quarterly) installments of $       _ _ _ _ _ over a period of
            - ~ - - - (e.g.,_months· oryears), to commence _ _ _ _ _ (e.g.,-30 or60 days) after the date ofthisjudgment; or
                                                                                                                                I
D     D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $   _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within        _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     i!f    Special instructions regarding the payment of criminal monetary penalties:

              Restitution payments shall be made to the Clerk of the U.S. District Count, Attention Finance Department, 700
              Grant Street, Suite 3110, Pittsburgh, PA 15219.                                                     ·




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal !11onetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.                                                                        .




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




payments shall be applied i~ th~ following order: (1) assessment, (2) restitution principali (3) restitution interest1 (4) fine principal, (5) fine
mterest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, me udmg cost ofprosecutron and court costs.
